Gratry International Growth Fund (the “Fund”) A series of Investment Managers Series Trust Supplement dated October 17, 2014 to the Prospectus dated October 1, 2014 and the Summary Prospectus dated October 2, 2014 The following replaces the table entitled “Portfolio Managers” on page 4 of the Prospectus and the Summary Prospectus: Portfolio Managers Portfolio Manager of the Fund Since: Jerome R. Gratry, Principal, Managing Director-Investments and Portfolio Manager Inception, June 28, 2013 Mark A. Anderson, CFA, Principal, Managing Director-Investments, CCO and Portfolio Manager Inception, June 28, 2013 Gregory A. Tropf, CFA, CIPM, Principal, Managing Director-Research and Portfolio Manager Inception, June 28, 2013 Matthew D. Sinkovitz, Vice President-Research and Portfolio Manager Inception, June 28, 2013 Please file this Supplement with your records.
